DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 2/25/2022.
Claim 1 is currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skaaksrud (US 9,510,316 B2).

With respect to claim 1, Skaaksrud discloses a node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17) which when caused to move (1700, 1705, 1710 in FIG. 17; 2200 in FIG. 22A) in an environment including one or more machines (110a, 110b, 110c in FIG. 17) capable of moving the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17) based at least in part on a persistent output of the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17), comprising:
a manifest (305 in FIG. 3) indicating at least sensor constraints (column 217, lines 10-25, see the environmental information) associated with the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17); 
at least one sensor (360 in FIG. 3) to periodically determine sensor readings associated with the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17); 
a node status (325, 340, 345 in FIG. 3; 600 in FIG. 6; 700 in FIG. 7) having a value set based at least in part on a comparison of selected sensor readings with at least the manifest (305 in FIG. 3); 
the persistent output (FDX ID and AD Flag in FIG. 7; 3905, 3910, 3915, 3920 in FIG. 39) providing at least a first destination indicator (10205, 10210, 10215 in FIG. 102) for the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17) determined based at least in part on the node status, and providing at least a second destination indicator (10205, 10210, 10215, 10220 in FIG. 102)for the node based at least in part on a change in the node status (column 218, lines 15-50, see the ID node reporting shipment conditions); 
a persistent memory (315 in FIG. 3); and
a power source (375 in FIG. 3) for intermittently powering selected portions of the node (120a, ID Node in FIG. 1; 120b, 120c, 120d in FIG. 2; 120a in FIG. 3; 920a in FIG. 9; 120a, ID Node in FIG. 17). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 16, 2022